DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on April 29, 2021, has been entered. Claims 1-2, 5-16, 18, and 21-32 remain pending in the application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schmid (US Patent No. 4,189,147, hereinafter Schmid).
Regarding claim 5, Schmid discloses a target turner (Figs. 1-5; col. 1, lines 4-6) comprising: a target support (link arm 26, Figs. 1-2; col. 2, lines 40-45) including a target holder (26) configured to hold a target (1); a base (39; col. 2, lines 16-20) configured to engage a support surface and to support the target (via track 28 and cross rod 25, Figs. 1-2 and 5; col. 2, lines 34-40) with respect to the support surface, the target support (26) being rotatable with respect to the base (39) about a target turning axis (col. 2, lines 41-51); and a turning assembly 
Regarding claim 29, Schmid further discloses the drive train (Fig. 5) includes first and second turning wheels (inner and outer rings of switching wheel 12, Fig. 5) configured to turn intermittently while the output shaft (of motor 30) rotates in the first direction (col. 4, line 33-col. 5, line 4).
Regarding claim 32, Schmid discloses a target turner (Figs. 1-5; col. 1, lines 4-6) comprising: a target support (link arm 26, Figs. 1-2; col. 2, lines 40-45) including a target holder (26) configured to hold a target (1); a base (39; col. 2, lines 16-20) including a housing (housing of drive gearing 2 clearly shown in Figs. 1-2 and 5), the base (39) configured to engage a support surface and to support the target (via track 28 and cross rod 25, Figs. 1-2 and 5; col. 2, lines 34-40) with respect to the support surface, the target support (26) being rotatable with respect to the base (39) about a target turning axis (col. 2, lines 41-51); and a turning assembly (internal components of drive gearing 2, Figs. 3-5) supported by the base (39; col. 2, lines 16-20) and operatively connectable to the target support (26, via coupling pin 15 and guide rail 28, Figs. 2 and 5) for turning the target support (26) about the target turning axis (col. 2, lines 40-51), the turning assembly (2) including a motor (30, Fig. 5; col. 3, lines 9-11) and a drive train .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 15, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Valkenburg in view of Spikes (US Patent No. 8,235,390, hereinafter Spikes).
Regarding claim 1, Van Valkenburg discloses a target turner (Fig. 1; col. 1, lines 15-27) comprising: 
a target support (spindle 23; col. 2, lines 23-40) including a target holder (split 25) configured to hold a target (26); 
a base including a housing (20; col. 2, lines 18-22), the base (20) being configured to engage a support surface (col. 2, lines 41-43) and to support the target (26) with respect to the 
a turning assembly (including bracket 29, locking beam 34, motor 40, and beam 41; col. 2, line 53-col. 3, line 50) supported by the base (20) and operatively connectable to the target support (via bracket 29, col. 2, lines 53-54) for turning the target support (23) about the target turning axis, the turning assembly including a motor (40; col. 2, line 78) and a drive train (rotating beam 41, bracket 29, and locking beam 34, transferring power from motor 40 to target support 23 as described at col. 2, line 53-col. 3, line 45), the motor (40) including an output shaft (42) operatively connected to the drive train (at rotating beam 41; col. 2, lines 78-81), the motor (40) configured to rotate the output shaft (42) about a first axis of rotation (at shaft 42) in a first direction of rotation (47, Figs. 6-7; col. 3, lines 1-12), the drive train (29, 34, 41) configured to, in response to rotation of the output shaft (42) in the first direction of rotation (47), turn the target support (23) in a first turning direction about the target turning axis from a non-shooting orientation (edgewise orientation in Figs. 1 and 5, col. 2, lines 36-47) to a shooting orientation (transverse orientation shown in Figs. 6-7, col. 2, lines 47-52, as output shaft 42 rotates beam 41 from position shown in Fig. 5 to position shown in Fig. 6; col. 3, lines 18-26) and to, in response to further rotation of the output shaft (42) in the first direction of rotation (47), turn the target support (23) in a second turning direction opposite the first turning direction about the target turning axis from the shooting orientation (as shown in Fig. 7) to the non-shooting orientation (as shown in Fig. 8, as output shaft 42 rotate beam 41 from position shown in Fig. 7 to position shown in Fig. 8; col. 3, lines 31-45), wherein the target turning axis (along spindle 23) extends into the housing (20) and a portion of the turning 
wherein the drive train (29, 34, 41) includes a crank wheel (rotating beam 41) and at least one turning wheel (bracket 29 which turns about axis of spindle 23, col. 2, lines 53-56; and/or locking beam 34 which turns about axis of pivot 39, col. 2, lines 70-71), the crank wheel (41) being rotatable about a second axis of rotation (at shaft 42, col. 2, lines 78-81) responsive to rotation of the output shaft (42), the turning wheel (29 and/or 34) being rotatable about a third axis of rotation (respectively, at spindle 23, col. 2, lines 53-54; and at pivot 39, col. 1, lines 70-71) responsive to rotation of the crank wheel (41; col. 3, lines 8-45), the crank wheel (41) including a turning wheel actuator (upturned finger 43) configured to turn the turning wheel (bracket 29, col. 3, lines 27-45; and/or beam 34, col. 3, lines 18-23) responsive to turning of the crank wheel (41). The examiner notes that the term “wheel” is broadly interpreted in view of Applicant’s disclosure to mean “something that rotates like a wheel” (American Heritage® Dictionary of the English Language, Fifth Edition, definition 2), rather than a solid disk or circular ring, since Applicant’s disclosed turning wheels are not solid disks or circular rings (see Figs. 6-10). Therefore, the rotating beam (41), the rotating bracket (29), and the rotating locking beam (34) of Van Valkenburg are each considered to be a wheel as claimed.
The device of Van Valkenburg differs from the claimed device in that, although the third axis of rotation (of bracket 29 at spindle 23 and/or beam 34 at pivot 39) is different from the first and second axes of rotation (at motor shaft 42), the first and second axes of rotation are not different from each other (since the crank wheel/rotating beam 41 of Van Valkenburg is driven directly by the output shaft 42 of the motor).  However, in the target art, Spikes teaches 
Regarding claim 2, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg further teaches that, in response to continuous rotation of the output shaft (42) in the first direction of rotation (47; 
Regarding claim 12, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg further teaches (Fig. 1) the drive train (29, 34, 41) is configured to convert continuous rotation of the output shaft (42) in the first direction (47) to intermittent, alternating turning of the target support (23) in the first turning direction and in the second turning direction (col. 3, lines 1-50).
Regarding claim 15, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg further teaches (Fig. 1) the drive train (29, 34, 41) is configured to turn the target support (23) about 90 degrees in the first turning direction to the shooting orientation and turn the target support (23) about 90 degrees in the second turning direction to the non-shooting orientation (col. 2, lines 47-52).
Regarding claims 22 and 23, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg further teaches (Fig. 1) the portion of the turning assembly in the housing (20) comprises the turning wheel (29 and/or 34) (claim 22); and the housing (20) houses all of the turning assembly (including bracket 29, locking beam 34, motor 40, and beam 41) (claim 23).
Regarding claims 24 and 25, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg further teaches (Fig. 1) the portion of the turning assembly in the housing (20) comprises a target support connector claim 24); and the portion of the turning assembly in the housing (20) comprises the turning wheel (29 and/or 34) (claim 25). 
Regarding claim 26, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg further teaches (Fig. 1) the turning wheel (either one of 29 or 34) is a first turning wheel (29 or 34), and the target turner further comprises a second turning wheel (other one of 29 or 34), the crank wheel (41) configured to alternately contact the first and second turning wheels (29, 34) with the turning wheel actuator (43; col. 3, lines 8-30) in response to rotation of the output shaft (42). 
Regarding claim 28, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg further teaches (Fig. 1) the third axis of rotation (of turning wheel/rotating bracket 29) is the target turning axis (col. 2, lines 34-35 and 53-54).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Valkenburg in view of Spikes, in further view of Frickey (US Patent No. 8,955,846, hereinafter Frickey).
Regarding claim 13, the modified Van Valkenburg teaches the claimed invention substantially as claimed, as set forth above for claim 1. Van Valkenburg does not teach the base includes at least three legs for contacting the support surface. However, in the target art, Frickey teaches (Figs. 1-2) a target base (101) including three legs (321, Figs. 3-4; col. 13, lines 26-27) for contacting a support surface, the legs (321) being pivotable with respect to a housing (221) between an operational position (Figs. 1-2) and a stowed position (Fig. 10, col. 14, lines 2-10). It would have been obvious to one of ordinary skill in the art before the effective filing date .
Allowable Subject Matter
Claims 6-10, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 14, 16, 18, 21, and 27 are allowed.
Response to Arguments
Applicant's arguments filed April 29, 2021, have been fully considered.
With respect to amended claims 5 and 32, the examiner agrees that the current amendment overcomes the previous rejection under 35 USC 102 as anticipated by Van Valkenburg. However, claims 5 and 32, as amended, are anticipated by Schmid, as set forth above in response to Applicant’s amendment.
Applicant’s arguments with respect to claim 1 are not persuasive. In response to Applicant’s argument that the examiner has relied on a general conclusory statement of obviousness rather than the particularized inquiry required by 35 USC 103, the examiner disagrees that the rationale for modifying Van Valkenburg in view of Spikes set forth in the prior Office action and again above is merely conclusory. Rather, the rationale is based on the specific teaching of Spikes which is explicitly pointed out in the rejection, namely, the teaching that “rotation may be directly or indirectly transmitted from the drive shaft 51 to the linkage drive shaft 60 according to any suitable alternative technique known by those skilled in the art” Ex Parte Kuijper, cited by Applicant, the examiner’s rationale statement was entirely generic and, as pointed out by the Board, did not specifically indicate which teaching of the references was being relied upon to reach the conclusion of obviousness. In this case, by contrast, the examiner has specifically pointed out the teaching of Spikes that supports the conclusion of obviousness, namely, that Spikes explicitly teaches that direct or indirect transmission of rotation from a drive shaft are suitable alternatives for transmitting rotation from a motor output shaft to a linkage drive shaft to effect rotation of a target. Therefore, the examiner maintains that the conclusion of obviousness is not a generalized statement of per se rules, but is instead explicitly grounded in the teaching of the prior art, as specifically articulated in the rejection under 35 USC 103. In response to Applicant’s argument that the examiner has not proffered a reason why one skilled in the art would have combined the teaching of Van Valkenburg and Spikes, the examiner maintains that the reason is supplied by Spikes, namely, because one of ordinary skill in the art would have recognized that indirectly transmitting rotation from the motor output shaft to the rotating beam would be a suitable alternative to directly transmitting rotation from the motor output shaft to the rotating beam (Spikes, col. 4, line 51-col. 3, line 7).
In response to Applicant’s argument that the substitution proposed by the examiner (i.e., the substitution of an indirect arrangement for a direct arrangement) would not have been simple and would have rendered Van Valkenburg inoperable, the examiner notes that the operation of gears in a drive train is well understood and predictable, and that it would have been well within the level of ordinary skill in the art to follow Spikes’ suggestion of indirectly linking the motor output shaft to the rotating beam without rendering Van Valkenburg 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 25, 2021/